           Case 2:19-cv-01034-JCM-DJA Document 23 Filed 08/27/19 Page 1 of 2



1    Kevin E. Helm, Esq.
     Nevada Bar No. 003432
2
     HELM & ASSOCIATES
3    2300 Paseo Del Prado, Suite C103
     Las Vegas, Nevada 89102
4    Telephone: (702) 258-0022
     Facsimile: (702) 258-0114
5
     Email: kevinh@helmandassociates.net
6    Attorneys for Lexington Insurance Company

7

8

9                             UNITED STATES DISTRICT COURT

10                                  DISTRICT OF NEVADA
11   CENTEX HOMES, a Nevada general partnership,  )   Case No.: 2:19-cv-01034-JCM-CWH
                                                                                  DJA
12                                                )
                     Plaintiff,                   )   STIPULATION & ORDER TO
13                                                )   ALLOW LEXINGTON
             vs.                                  )   INSURANCE COMPANY AN
14                                                )   ADDITIONAL THIRTY (30) DAYS
     FINANCIAL PACIFIC INSURANCE COMPANY, )           TO FILE ITS ANSWER
15
     a California corporation; FIRST SPECIALTY    )
16   INSURANCE CORPORATION, a Missouri            )
     corporation; GREENWICH INSURANCE             )
17   COMPANY, a Connecticut corporation;          )
     INTERSTATE FIRE & CASUALTY COMPANY, )
18
     an Illinois corporation; LEXINGTON INSURANCE )
19   COMPANY, a Delaware corporation;             )
     NAVIGATORS SPECIALTY INSURANCE               )
20   COMPANY, a New York corporation;             )
     SCOTTSDALE INDEMNITY COMPANY, an Ohio )
21
     corporation; ST. PAUL FIRE & MARINE          )
22   INSURANCE COMPANY, a Connecticut             )
     corporation; NATIONAL FIRE & MARINE          )
23   INSURANCE COMPANY, a Nebraska corporation; )
     IRONSHORE SPECIALTY INSURANCE                )
24
     COMPANY, an Arizona corporation; and ZURICH )
25   AMERICAN INSURANCE COMPANY, a New            )
     York corporation,                            )
26                                                )
                     Defendants.
27                                                )
                                                  )
28   STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY AN ADDITIONAL THIRTY
     (30) DAYS TO FILE ITS ANSWER - Page 1
             Case 2:19-cv-01034-JCM-DJA Document 23 Filed 08/27/19 Page 2 of 2



1      STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY AN
                ADDITIONAL THIRTY (30) DAYS TO FILE ITS ANSWER
2

3
             IT IS HEREBY STIPULATED by and between CENTEX HOMES and LEXINGTON
4
     INSURANCE COMPANY that LEXINGTON INSURANCE COMPANY shall have an
5

6    additional thirty (30) days within which to file its Answer to Plaintiff’s Complaint herein. The

7    new deadline for LEXINGTON INSURANCE COMPANY’s Answer shall be September 27,
8
     2019.
9

10    Dated this 27th day of August , 2019            Dated this 27th day of August, 2019
11    PAYNE & FEARS LLP                               HELM & ASSOCIATES
12

13    /s/ Sarah J. Odia                               /s/ Kevin E. Helm
14    Scott S. Thomas (NBN 007937)                    Kevin E. Helm, Esq. (NBN 003432)
      sst@paynefears.com                              2330 Paseo Del Prado, Suite C103
15    Sarah J. Odia (NBN 011053)                      Las Vegas, Nevada 89102
      sjo@paynefears.com                              Telephone: (702) 258-0022
16
      6385 S. Rainbow Blvd. Suite 220                 Facsimile: (702) 258-0114
17    Las Vegas, Nevada 89118                         Email: kevinh@helmandassociates.net
      Telephone: (702) 851-0300
18    Facsimile: (702) 851-0315
      Attorneys for Centex Homes                      Attorneys for Lexington Insurance Company
19

20
             IT IS SO ORDERED:
21

22

      Dated:      August 28, 2019
23
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28   STIPULATION & ORDER TO ALLOW LEXINGTON INSURANCE COMPANY AN ADDITIONAL THIRTY
     (30) DAYS TO FILE ITS ANSWER - Page 2
